SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Having reviewed all of the Appellants’ contentions on this appeal, we find that the District Court committed no clear error in its findings of fact, nor did the District Court err in applying the English law “balance of probabilities” test to the plaintiffs’ claim and defendant’s counterclaim instead of the heightened fraud standard. Therefore, the judgment of the District Court is AFFIRMED for substantially the reasons stated in its Opinion and Order, Sphere Drake Insurance PLC et al. v. J. Shree Corp., No. 98 Civ. 5753, 2002 WL 484850 (S.D.N.Y. March 29, 2002).